Citation Nr: 9901975	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran did not serve in combat and a verified 
service stressor productive of post-traumatic stress disorder 
is not shown by the evidence of record.

3.  The veteran does not have any other acquired psychiatric 
disorder that is related to service.

4.  The evidence received since the December 1973 RO decision 
denying service connection for chronic ear infections is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Psychiatric disability, to include post-traumatic stress 
disorder, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

2.  New and material evidence to reopen the veteran's claim 
for service connection for chronic ear infections has not 
been received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric Disability

The Board finds that the veterans claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained and 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).
 
Service records reveal that the veteran served for almost 11 
months in Vietnam.  The record does not indicate, and the 
veteran does not claim, that he ever engaged in combat.  
Service medical records reveal that the veteran was treated 
for anxiety, nervousness and headaches in April and May 1966.  
The remainder of the service medical records are negative for 
any psychiatric diagnosis, complaint or abnormal finding.  
The report of the veterans examination for discharge shows 
that his psychiatric status was found to be normal. 

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in October 1994.  At that time 
he reported that he had received no treatment for post-
traumatic stress disorder prior to October 1994.  An October 
1996 VA hospital discharge summary contains a provisional 
diagnosis of post-traumatic stress disorder.  The veteran was 
part of a VA inpatient post-traumatic stress disorder program 
at a VA hospital in November and December 1996.  The veteran 
reported that he was bothered by experiences in service.  He 
claimed that he had been scared when a company commander 
threatened his life.  He also reported that he did not shoot 
at an infiltrating enemy soldier when he had the chance.  The 
diagnoses included chronic post-traumatic stress disorder.  
The claims file also contains records of VA outpatient 
counseling for post-traumatic stress disorder dated from 
November 1994 to August 1996.

The veteran appeared before a hearing officer at the RO in 
March 1997.  He testified that he experienced several 
stressors in service.  He stated that his commanding officer 
threatened that he would get it in Vietnam if he took leave 
and visited home before leaving for Vietnam.  The veteran 
reported that he was traveling in a convoy when he stopped to 
help unload dead and wounded soldiers from helicopters.  He 
thought that he had been near Long Binh or Benway at that 
time.  He also reported the stressful event of being forced 
to smoke marijuana by several troops.  He stated that they 
held a gun to his head and made him smoke.  He attributed 
that episode as leading to his eventual abuse of drugs.  He 
stated that he caught a Vietnamese within the compound but he 
couldnt kill him.  The veteran testified that he had never 
been fired upon while in Vietnam.

The veteran submitted copies of letters that he wrote to his 
parents when he was in service, prior to departure to 
Vietnam.  These letters do not indicate that the veteran felt 
like he was being threatened by his commanding officer.

The RO submitted a request to the Environmental Support Group 
(ESG) seeking verification of the veterans reported 
stressors.  In April 1997, the ESG responded that the records 
did not mention an ambush having occurred near Long Binh (at 
the time the veteran reported unloading dead and wounded from 
helicopters).  The ESG report did not verify any of the 
veterans claimed stressors.

The veteran submitted the names of three fellow servicemen 
whom he said could verify his in-service stressors.  In 
January 1988 the RO wrote to the veteran explaining that VA 
had no way of contacting those people and suggested that the 
veteran contact those fellow soldiers and have them submit 
statements on his behalf.  The veteran reported that he was 
unable to find those former servicemen.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to post-
traumatic stress disorder, service connection requires 
evidence showing that the reported in-service stressors 
occurred, medical evidence showing a current diagnosis of the 
disability, and medical evidence showing a link between the 
reported in-service stressors and the symptomatology.  
38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veterans 
lay testimony about the stressor is conclusive proof as to 
the stressors occurrence, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, service department records are 
required to corroborate the occurrence of the reported 
stressor.  If a service stressor is verified, there must be 
competent medical evidence showing that the stressor was 
sufficient to support a post-traumatic stress disorder 
diagnosis.  West v. Brown, 7 Vet. App. 70, 76, 79 (1994); 
38 C.F.R. § 3.304(f).  

Although the medical evidence shows that the veteran has been 
found to have post-traumatic stress disorder, the Board is 
not required to grant service connection for post-traumatic 
stress disorder just because a physician has accepted a 
veterans description of his Vietnam experiences as credible 
and diagnosed the veteran as having post-traumatic stress 
disorder.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The record does not show and the veteran has not alleged that 
he served in combat, and service records do not corroborate 
the inservice stressors reported by the veteran.  The records 
do not show that the veteran helped unload dead and wounded 
casualties from helicopters and the records do not show that 
he was threatened by his commanding officer.  The ESG was 
unable to verify the claimed stressors and the veteran was 
unable to provide more specific dates or other information 
which might have allowed verification of his claimed 
stressors.  Therefore, service connection is not warranted 
for post-traumatic stress disorder.

The Board has also considered that the veteran was treated 
for anxiety for two months during service.  However, his 
psychiatric status was found to be normal on examination for 
discharge and there is no medical evidence suggesting that he 
currently has any acquired psychiatric disorder other than 
post-traumatic stress disorder.  Therefore, the Board must 
also conclude that service connection is not warranted for 
any other psychiatric disorder.

II.  New and Material  Ear Infections

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for chronic ear infections.  The veterans claim 
was originally denied by the RO in December 1973.  Evidence 
on file at the time of the December 1973 decision consisted 
of service medical records.  The service medical records 
reveal that the veteran was treated for serous otitis of the 
ears in February 1967.  He was treated for right earache in 
August 1967.  He was treated for what was described as 
chronic otitis externa in November 1967.  His ears were found 
to be normal on the examination for discharge.

A claim denied in an unappealed rating decision will be 
reopened if new and material evidence is submitted in support 
thereof.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record consists of medical records 
and the veterans statements.  The medical evidence added to 
the record shows that the veteran complained of left earache 
in May 1993.  The diagnoses included left ear otitis media.  
He again complained of earaches in March 1994 and April 1994.  
The veteran was diagnosed as having mild otitis externa of 
the left ear in August 1994.  The veteran complained of an 
ear infection in October 1994.  The veteran again complained 
of earaches in November 1994.  This evidence relates to the 
status of the veterans ears many years after the veterans 
discharge from service and documents no medical opinion 
suggesting that the post-service ear problems are 
etiologically related to the ear problems noted in service or 
that they are otherwise etiologically related to service.  
Therefore, the medical evidence added to the record is not 
material.

The veterans statements to the effect that his current ear 
disability is etiologically related to service are not 
material since lay persons are not competent to render 
opinions concerning medical diagnosis or medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Therefore, reopening of the claim for service connection for 
chronic ear infections is not warranted.


ORDER

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder, is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for chronic ear 
infections is denied. 


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  
- 2 -
